DETAILED ACTION
This communication is response to the application filed 02/24/2021. Claims 1-30 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 13-15, 19, 20, 26, 27, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. 2019/0053318 to Nogami et al. (hereafter Nogami).

Regarding claim 1, Nogami discloses a method of wireless communication performed by a user equipment (UE) (see Nogami, Fig 31), comprising: 
receiving, from a base station, a scheduling downlink control information (DCI) communication that schedules a physical downlink shared channel (PDSCH) transmission (see Nogami, ¶ 0159: A PDCCH transmitted by the gNB 160 in slot n may carry DCI format which schedules a PDSCH, the DCI format including at least two fields; ¶ 0180: a  DCI format that schedules PDSCH may be utilized for the signaling of the availabilities. For example, a DCI format that schedules PDSCH may contain an information field (i.e. an availability indication field) that indicates the availabilities of R resource sets for the PDSCH transmission. To have full flexibility, the information field may include R bits, and each bit may correspond to each resource set r and may indicate whether or not the corresponding resource set is available for the PDSCH scheduled by the DCI (i.e. PDCCH)), the scheduling DCI including an indication of a resource allocation for a DCI communication, wherein the resource allocation for the DCI communication includes one or more resources included in a resource allocation for the PDSCH transmission (see Nogami, ¶ 0145: upon detection of the UE-specific PDCCH, the UE 102 may receive the corresponding PDSCH. The DCI format of the UE-specific PDCCH may include one or more information field(s), for example, a field for indicating resource block assignment for the PDSCH, a field for indicating the starting position (the index of first OFDM symbol which carries the PDSCH) of the PDSCH, a field for indicating modulation order and transport block size for the PDSCH, etc; ¶ 0180: DCI format that schedules PDSCH may be utilized for the signaling of the availabilities. For example, a DCI format that schedules PDSCH may contain an information field (i.e. an availability indication field) that indicates the availabilities of R resource sets for the PDSCH transmission. To have full flexibility, the information field may include R bits, and each bit may correspond to each resource set r and may indicate whether or not the corresponding resource set is available for the PDSCH scheduled by the DCI (i.e. PDCCH); ¶ 0185: the UE 102 may assume the REs not indicated as a part of assigned resources are unavailable for the corresponding PDSCH transmission. It should be noted that availability of a resource for PDSCH transmission may mean that UE 102 and gNB 160 assume the PDSCH is mapped to the resource); and 
receiving the PDSCH transmission that includes the DCI communication based at least in part on the indication of the resource allocation for the DCI communication (see Nogami, ¶ 0140: The PDCCH may carry DCI format which schedule a PDSCH in the same slot. The DCI format may also include an information field indicating a PDSCH starting position. The UE 102 may also include PDSCH transmitting circuitry which is configured to transmit the PDSCH based on the PDSCH starting position, upon the transmission of the corresponding PDCCH; ¶ 0145: he UE 102 may receive the corresponding PDSCH; ¶ 0186: he UE 102 may also comprise PDCCH receiving circuitry which is configured to monitor a PDCCH carrying a DCI format which schedules a PDSCH. The UE 102 may further comprise PDSCH receiving circuitry which is configured to receive the PDSCH).

Regarding claim 2, Nogami discloses the method of claim 1. further comprising: identifying a time domain resource allocation for the DCI communication based at least in part on a DC time domain resource allocation bit field included in the scheduling DCI, wherein the DCI time domain resource allocation bit field is configured to be capable of indicating a value from a subset of all possible values for a quantity of symbols within a slot (see Nogami, ¶ 0141: The set of PDCCH candidates may be also referred to as search space. The control resource set may be defined by a PRB set in frequency domain and a duration in units of OFDM symbol in time domain; ¶ 0185: the UE 102 may assume an RE is available if all regions covering the RE are available, and the UE 102 may assume an RE is unavailable if at least one region covering the RE is unavailable. It should be noted that potential available REs depend on resource assignment information, (e.g., frequency domain resource block assignment signaled via a scheduling DCI format, time domain PDSCH duration assignment signaled via a scheduling DCI format, time domain PDSCH starting position signaled via a scheduling DCI format, or a combination of those information)).

Regarding claim 6, Nogami discloses the  method of claim 2, wherein identifying the time domain resource allocation for the DCI communication comprises: identifying a format of the time domain resource allocation for the DCI communication based at least in part on a DCI time domain resource allocation format bit field included in in the scheduling DCI (see Nogami, ¶ 0145: The DCI format of the UE-specific PDCCH may include one or more information field(s), for example, a field for indicating resource block assignment for the PDSCH, a field for indicating the starting position (the index of first OFDM symbol which carries the PDSCH) of the PDSCH, a field for indicating modulation order and transport block size for the PDSCH; ¶ 0159: A PDCCH transmitted by the gNB 160 in slot n may carry DCI format which schedules a PDSCH, the DCI format including at least two fields; ¶ 0180: DCI format that schedules PDSCH may be utilized for the signaling of the availabilities. For example, a DCI format that schedules PDSCH may contain an information field (i.e. an availability indication field) that indicates the availabilities of R resource sets for the PDSCH transmission. To have full flexibility, the information field may include R bits, and each bit may correspond to each resource set r and may indicate whether or not the corresponding resource set is available for the PDSCH scheduled by the DCI (i.e. PDCCH)).

Regarding claim 7, Nogami discloses the method of claim 1, further comprising: identifying a frequency domain resource allocation for the DCI communication based at least in part on a DCI frequency domain resource allocation bit field included in the scheduling DCI, wherein the frequency domain resource allocation indicates a maximum quantity of resource elements per resource block allocated for the DCI communication (see Nogami, ¶ 0185: It should be noted that potential available REs depend on resource assignment information, (e.g., frequency domain resource block assignment signaled via a scheduling DCI format).

Regarding claim 13, Nogami discloses method of claim 1, further comprising: identifying a DCI presence bit, in a scheduling DCI that schedules the PDSCH transmission, indicating a presence of a DCI in the PDSCH transmission; and determining that the PDSCH transmission includes the DCI communication based at least in part on identifying the DCI presence bit (see Nogami, ¶ 0041: The PDCCH carries a DCI format which schedules the PDSCH. The method further includes transmitting the PDSCH. If the third information indicating the DCI formats does not include the information field, or if the DCI format can be mapped in common specific search space, the DCI does not comprise the information field. If the third information indicating the DCI formats includes the information field, and if the DCI format can be mapped in UE-specific specific search space only, the DCI includes the information field; ¶ 0136: the DCI format which schedule PDSCH may include an information field for indicating the starting position of the scheduled PDSCH; ¶ 0180).

Regarding claim 14, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 15, it is rejected for the same reasons as set forth in claim 2. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 19, it is rejected for the same reasons as set forth in claim 6. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 6.

Regarding claim 20, it is rejected for the same reasons as set forth in claim 7. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 7.

Regarding claim 26, it is rejected for the same reasons as set forth in claim 13. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 13.

Regarding claim 27, it is rejected for the same reasons as set forth in claim 1.

Regarding claim 29, it is rejected for the same reasons as set forth in claim 27. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 27.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 5, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nogami in view US Pub. 2021/0259005 to Yoshioka et al. (hereafter Yoshioka).

Regarding claim 3, Nogami discloses the method of claim 2, but does not explicitly disclose wherein identifying the time domain resource allocation for the DCI communication comprises: identifying a quantity of symbols allocated for the DCI communication within the time domain resource allocation for the PDSCH transmission, wherein a first symbol of the quantity of symbols allocated for the DCI communication is a first symbol of the time domain resource allocation for the PDSCH transmission.
However, Yoshioka discloses wherein identifying the time domain resource allocation for the DCI communication comprises: identifying a quantity of symbols allocated for the DCI communication within the time domain resource allocation for the PDSCH transmission, wherein a first symbol of the quantity of symbols allocated for the DCI communication is a first symbol of the time domain resource allocation for the PDSCH transmission (see Yoshioka, ¶ 0032-¶ 0035).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Yoshioka and incorporate it into the system of Nogami to achieve improved resource allocation for PDSCH transmission (see Yoshioka, ¶ 0009 and ¶ 0010).

Regarding claim 5, Nogami discloses the method of claim 2, but does not explicitly disclose wherein identifying the time domain resource allocation for the DCI communication comprises: identifying a quantity of symbols allocated for the DCI communication within the time domain resource allocation for the PDSCH transmission, wherein a last symbol of the quantity of symbols allocated for the DCI communication is a last symbol of the time domain resource allocation for the PDSCH transmission.
However, Yoshioka discloses wherein identifying the time domain resource allocation for the DCI communication comprises: identifying a quantity of symbols allocated for the DCI communication within the time domain resource allocation for the PDSCH transmission, wherein a last symbol of the quantity of symbols allocated for the DCI communication is a last symbol of the time domain resource allocation for the PDSCH transmission (see Yoshioka, ¶ 0032-¶ 0035).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Yoshioka and incorporate it into the system of Nogami to achieve improved resource allocation for PDSCH transmission (see Yoshioka, ¶ 0009 and ¶ 0010).

Regarding claim 16, it is rejected for the same reasons as set forth in claim 3. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Regarding claim 18, it is rejected for the same reasons as set forth in claim 5. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 5.

Claim(s) 8, 21, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Nogami in view of US Pub. 2021/0329685 to Matsumura et al. (hereafter Matsumura).

Regarding claim 8, Nogami discloses the method of claim 7, but does not explicitly disclose wherein the frequency domain resource allocation indicates a frequency density value that is configured to be capable of indicating frequency density values from a subset of all possible frequency density values, wherein a quantity of possible frequency density values is based at least in part on a total quantity of resource elements per resource block.
However, Matsumura discloses wherein the frequency domain resource allocation indicates a frequency density value that is configured to be capable of indicating frequency density values from a subset of all possible frequency density values, wherein a quantity of possible frequency density values is based at least in part on a total quantity of resource elements per resource block (see Matsumura, ¶ 0046).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Matsumura and incorporate it into the system of Nogami to appropriately determine a PTRS density (see Matsumura, ¶ 0010).

Regarding claim 21, it is rejected for the same reasons as set forth in claim 8. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 8.

Regarding claim 28, Nogami discloses the method of claim 27, wherein determining the resource allocation for the DCI communication comprises: 
determining a time domain resource allocation for the DCI communication (see Nogami, ¶ 0141: The set of PDCCH candidates may be also referred to as search space. The control resource set may be defined by a PRB set in frequency domain and a duration in units of OFDM symbol in time domain; ¶ 0185: the UE 102 may assume an RE is available if all regions covering the RE are available, and the UE 102 may assume an RE is unavailable if at least one region covering the RE is unavailable. It should be noted that potential available REs depend on resource assignment information, (e.g., frequency domain resource block assignment signaled via a scheduling DCI format, time domain PDSCH duration assignment signaled via a scheduling DCI format, time domain PDSCH starting position signaled via a scheduling DCI format, or a combination of those information)); 
determining a frequency domain resource allocation for the DCI communication (see Nogami, ¶ 0185: It should be noted that potential available REs depend on resource assignment information, (e.g., frequency domain resource block assignment signaled via a scheduling DCI format), 
Nogami does not explicitly disclose “the frequency domain resource allocation indicating a frequency density value associated with the frequency domain resource allocation for the DCI communication; and determining a size of the DCI communication.
However, Matsumura discloses the frequency domain resource allocation indicating a frequency density value associated with the frequency domain resource allocation for the DCI communication; and determining a size of the DCI communication (see Matsumura, ¶ 0046).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Matsumura and incorporate it into the system of Nogami to appropriately determine a PTRS density (see Matsumura, ¶ 0010).

Regarding claim 30, it is rejected for the same reasons as set forth in claim 28. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 28.

Claim(s) 10, 11, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nogami in view of US Pub. 2020/0213036 to SHEN et al. (hereafter Shen).

Regarding claim 10, Nogami discloses the method of claim 1, Nogami does not explicitly disclose further comprising: identifying a size of the DCI communication based at least in part on a DCI size bit field included in the scheduling DCI, wherein the size of the DCI communication is indicated in a quantity of bytes.
However, Shen discloses identifying a size of the DCI communication based at least in part on a DCI size bit field included in the scheduling DCI, wherein the size of the DCI communication is indicated in a quantity of bytes (see Shen, ¶ 0065 and ¶ 0067).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Shen and incorporate it into the system of Nogami to achieve an efficient downlink control information detection (see Shen, ¶ 0007).
While Shen discloses DCI size in bit, it is well-known in the art to use either bit or byte for the size of DCI. One of ordinary skill in the art would have been motivated to use byte for the size of DCI based on user design preference to select a well-known unit of DCI.

Regarding claim 11, Nogami in view of Shen discloses the method of claim 10, Nogami does not explicitly disclose wherein the size of the DCI communication is determined based at least in part on a table, and wherein the DCI size bit field indicates an entry in the table identifying the size of the DCI communication.
However, Shen discloses wherein the size of the DCI communication is determined based at least in part on a table, and wherein the DCI size bit field indicates an entry in the table identifying the size of the DCI communication (see Shen, ¶ 0065 and ¶ 0067).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Shen and incorporate it into the system of Nogami to achieve an efficient downlink control information detection (see Shen, ¶ 0007).

Regarding claim 23, it is rejected for the same reasons as set forth in claim 10. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 10.

Regarding claim 24, it is rejected for the same reasons as set forth in claim 11. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 11.

Claim(s) 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nogami in view of Shen and further in view of US Pub. 2017/00041971 to KIM et al. (hereafter Kim).

Regarding claim 12, Nogami in view of Shen discloses the method of claim 10, but does not explicitly disclose wherein the DCI size bit field indicates a code rate, and wherein identifying the size of the DCI communication is based at least in part on the code rate.
However, Kim discloses wherein the DCI size bit field indicates a code rate, and wherein identifying the size of the DCI communication is based at least in part on the code rate (see Golitschek, ¶ 0089: Control indicator to be transmitted over PDCCH is referred to as DCI (Downlink Control Indicator). As for the PDCCH, a size and usage of the control indicator may vary based on a DCI format, and the size thereof may considerably vary based on a coding rate).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the DCI size bit field indicates a code rate, and wherein identifying the size of the DCI communication is based at least in part on the code rate as taught by Golitschek and incorporate it into the system of Nogami to improve the throughput communication system (see Kim, ¶ 0020-¶ 0028).

Regarding claim 25, it is rejected for the same reasons as set forth in claim 12. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 12.

Allowable Subject Matter
Claims 4, 9, 17, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2020/0229156 to PARK et al. discloses receiving, from a first transmission and reception point (TRP), first downlink control information (DCI) scheduling a first physical downlink shared channel (PDSCH) transmission; receiving, from a second TRP, second DCI scheduling a second PDSCH transmission, wherein the second PDSCH transmission overlaps with the first PDSCH on a time-frequency resource; and receiving the first PDSCH transmission and the second PDSCH transmission based on a first demodulation reference signal (DMRS) associated with the first PDSCH transmission and a second DMRS associated with the second PDSCH transmission.
US Pub. 2020/0296758 to Li et al. discloses downlink control information transmission method.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464